UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 Commission File Number: 0-25121 SELECT COMFORT CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1597886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9800 59th Avenue North Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763) 551-7000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YESx NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x As of June 30, 2012, 56,263,000 shares of the Registrant’s Common Stock were outstanding. SELECT COMFORT CORPORATION AND SUBSIDIARIES INDEX Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Six Months ended June 30, 2012 and July 2, 2011 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months ended June 30, 2012 and July 2, 2011 5 Condensed Consolidated Statement of Shareholders’ Equity for the Six Months ended June 30, 2012 6 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2012 and July 2, 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II: OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 2 Index PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Marketable debt securities – current Accounts receivable, net of allowance for doubtful accounts of $391 and $397, respectively Inventories Prepaid expenses Deferred income taxes Other current assets Total current assets Noncurrent assets: Marketable debt securities – non-current Property and equipment, net Deferred income taxes Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Customer prepayments Compensation and benefits Taxes and withholding Other current liabilities Total current liabilities Non-current liabilities: Warranty liabilities Other long-term liabilities Total liabilities Shareholders’ equity: Undesignated preferred stock; 5,000 shares authorized, no shares issued and outstanding — — Common stock, $0.01 par value; 142,500 shares authorized, 56,263 and 56,397 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income (13 ) 25 Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited – in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, July 2, June 30, July 2, Net sales $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Research and development Asset impairment charges 3 18 7 96 CEO transition costs — — — Total operating expenses Operating income Other income (expense), net 48 (30 ) 55 (60 ) Income before income taxes Income tax expense Net income $ Basic net income per share: Net income per share – basic $ Weighted-average shares – basic Diluted net income per share: Net income per share – diluted $ Weighted-average shares – diluted See accompanying notes to condensed consolidated financial statements. 4 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (unaudited – in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, July 2, June 30, July 2, Net income $ Other comprehensive loss – unrealized loss on available-for-sale marketable debt securities, net of tax (26 ) (27 ) (38 ) (27 ) Comprehensive income $ See accompanying notes to condensed consolidated financial statements. 5 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Shareholders’ Equity (unaudited – in thousands) Common Stock Additional Paid-in Retained Accumulated Other Comprehensive Income Shares Amount Capital Earnings (Loss) Total Balance at December 31, 2011 $ 25 $ Comprehensive income: Net income — Unrealized loss on available-for-sale marketable debt securities — ) ) Total comprehensive income Exercise of common stock options 3 — — Tax effect from stock-based compensation — Stock-based compensation 2 — — Repurchases of common stock ) (6 ) ) — — ) Balance at June 30, 2012 $ ) $ See accompanying notes to condensed consolidated financial statements. 6 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited – in thousands) Six Months Ended June 30, July 2, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Net loss on disposals and impairments of assets ) 89 Excess tax benefits from stock-based compensation ) ) Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Income taxes Prepaid expenses and other assets ) ) Accounts payable ) Customer prepayments ) ) Accrued compensation and benefits ) ) Other taxes and withholding ) ) Warranty liabilities ) ) Other accruals and liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Investments in marketable debt securities ) ) Proceeds from maturities of marketable debt securities — Proceeds from sales of property and equipment 30 7 Increase in restricted cash — ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock ) ) Excess tax benefits from stock-based compensation Net decrease in short-term borrowings ) ) Proceeds from issuance of common stock Debt issuance costs ) — Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ See accompanying notes to condensed consolidated financial statements. 7 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 1. Basis of Presentation We prepared the condensed consolidated financial statements as of and for the three and six months ended June 30, 2012 of Select Comfort Corporation and subsidiaries (“Select Comfort” or the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and they reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly our financial position as of June 30, 2012, and December 31, 2011 and the results of operations and cash flows for the periods presented. Our historical and quarterly results of operations may not be indicative of the results that may be achieved for the full year or any future period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. These condensed consolidated financial statements should be read in conjunction with our most recent audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and other recent filings with the SEC. The preparation of consolidated financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of sales, expenses and income taxes during the reporting period. Predicting future events is inherently an imprecise activity and, as such, requires the use of judgment. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Changes in these estimates will be reflected in the financial statements in future periods. Our critical accounting policies consist of asset impairment charges, stock-based compensation, self-insured liabilities, warranty liabilities and revenue recognition. The consolidated financial statements include the accounts of Select Comfort Corporation and our subsidiaries. All significant intra-entity balances and transactions have been eliminated in consolidation. Subsequent Events Events that have occurred subsequent to June 30, 2012 have been evaluated through the date the consolidated financial statements were issued. There have been no subsequent events that occurred during such period that would require recognition or disclosure in the condensed consolidated financial statements as of or for the period ended June 30, 2012. 2. Fair Value Measurements The guidance for fair value measurements establishes the authoritative definition of fair value, sets out a framework for measuring fair value and outlines the required disclosures regarding fair value measurements. Fair value is the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. We use a three-tier fair value hierarchy based upon observable and unobservable inputs as follows: — Level 1 – observable inputs such as quoted prices in active markets; — Level 2 – inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and — Level 3 – unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. 8 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) Assets and Liabilities that are Measured at Fair Value on a Recurring Basis The fair value hierarchy requires the use of observable market data when available. In instances in which the inputs used to measure fair value fall into different levels of the fair value hierarchy, the fair value measurement has been determined based on the lowest level input that is significant to the fair value measurement in its entirety. Our assessment of the significance of a particular item to the fair value measurement in its entirety requires judgment, including the consideration of inputs specific to the asset or liability. The following tables set forth by level within the fair value hierarchy, our financial assets that were accounted for at fair value on a recurring basis at June 30, 2012, and December 31, 2011, according to the valuation techniques we used to determine their fair value (in thousands): June 30, 2012 Level 1 Level 2 Level 3 Total Marketable debt securities – current U.S. Treasury securities $ $ — $ — $ Corporate bonds — — U.S. Agency bonds — — — Marketable debt securities – non-current U.S. Treasury securities — — Corporate bonds — — U.S. Agency bonds — — Municipal bonds — — — $ $ $ — $ December 31, 2011 Level 1 Level 2 Level 3 Total Marketable Debt Securities – current U.S. Treasury securities $ $ — $ — $ Marketable Debt Securities – non-current U.S. Treasury securities — — $ $ — $ — $ At June 30, 2012, and December 31, 2011, we had $1.3 million and $1.3 million, respectively, of marketable securities that fund our deferred compensation plan. We also had corresponding deferred compensation plan liabilities of $1.3 million and $1.3 million at June 30, 2012, and December 31, 2011, respectively, which are included in other long-term liabilities. Substantially all of the marketable securities are Level 1 as they trade with sufficient frequency and volume to enable us to obtain pricing information on an ongoing basis. Unrealized gains/(losses) on the marketable securities offset those associated with the corresponding deferred compensation liabilities. 3. Inventories Inventories consisted of the following (in thousands): June 30, December 31, Raw materials $ $ Work in progress 96 Finished goods $ $ 9 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 4. Marketable Debt Securities Investments of marketable debt securities were comprised of the following (in thousands): June 30, 2012 Amortized Cost Unrealized Gains Unrealized Losses Fair Value(1) U.S. Treasury securities $ $
